Exhibit 10.4

 

CONSENT

 

This CONSENT is given as of April 24, 2003 by ASHANTI GOLDFIELDS COMPANY
LIMITED, a Ghana corporation (“AGC”), and ASHANTI GOLDFIELDS TEBEREBIE LIMITED,
a Cayman Islands corporation (“Ashanti” and, together with AGC, the “Ashanti
Entities”).

 

Reference is made to that certain Purchase Agreement dated as of May 11, 2000,
as amended as of March 19, 2003 (the “Stock Purchase Agreement”), by and among
AGC, Ashanti, Pioneer Asset Management USA Inc. (formerly “The Pioneer Group,
Inc.”) and Pioglobal Goldfields II Limited (formerly “Pioneer Goldfields II
Limited”) (“Pioglobal”), pursuant to which Ashanti purchased from Pioglobal all
of the outstanding shares of capital stock of Pioneer Goldfields Limited.
Capitalized terms used but not defined herein shall have the meanings set forth
in the Stock Purchase Agreement.

 

Pursuant to Section 2.3(f) of the Stock Purchase Agreement, Pioglobal may assign
its right to receive Supplemental Payments thereunder with the prior written
consent of Ashanti.

 

The Ashanti Entities have been informed by Pioglobal and HSBC Bank USA (“Bank”),
that Pioglobal intends to sell, assign and transfer to Bank, all of Pioglobal’s
right, title and interest to the remaining Supplemental Payments to be made by
Ashanti under the Stock Purchase Agreement (the “Purchased Interest”), effective
upon the execution and delivery of this Consent by the Ashanti Entities.

 

Each of the Ashanti Entities hereby acknowledges that the Stock Purchase
Agreement is in full force and effect and, other than the amendment dated as of
March         , 2003 to the Stock Purchase Agreement and the Note delivered by
Ashanti to Pioglobal pursuant to Section 2.3(c) of the Stock Purchase Agreement,
the Stock Purchase Agreement has not been modified, changed, altered,
supplemented, amended or terminated in any respect.

 

Each of the Ashanti Entities hereby consents to the assignment, sale,
conveyance, transfer and delivery by Pioglobal to Bank of the Purchased
Interest.

 

Each of the Ashanti Entities hereby irrevocably agrees that it shall hereafter
make payment in respect of the Supplemental Payments directly to Bank or to its
order, and shall otherwise treat Bank (and its successors and assigns) as the
“Seller” under the Stock Purchase Agreement with respect to the payment of
Supplemental Payments, including, without limitation, under Sections 2.3(d),
2.3(e), 2.3(f) and 18.6 of the Stock Purchase Agreement, and that Bank may
enforce its rights to receive such payments directly against Ashanti or AGC, as
the case may be.

 

 

ASHANTI GOLDFIELDS COMPANY LIMITED

 

ASHANTI GOLDFIELDS TEBEREBIE LIMITED

By:

 

                        /s/ Sam E. Jonah

--------------------------------------------------------------------------------

 

By:

 

                        /s/ Kweku Awotwi

--------------------------------------------------------------------------------

Name:

 

          Sam E. Jonah

 

Name:

 

          Kweku Awotwi

Title:

 

          Chief Executive

 

Title:

 

          Director